Opinion issued October 15, 2019.




                                      In The
                                 Court of Appeals
                                      For The
                              First District of Texas
                           ————————————
                               NO. 01-19-00689-CV
                            ———————————
          BRAEWOOD TOWNHOMES ASSOCIATION, Appellant
                                         V.
         VIVIAN RUSHTON AND ALBERTO J. PARDO, Appellees



                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-87271



                          MEMORANDUM OPINION

      Appellant, Braewood Townhomes Association, timely filed a notice of appeal

of the trial court judgment signed on June 14, 2019. On September 27, 2019, the trial

court signed an order granting a motion for new trial. We dismiss the appeal.
       Generally, appeals may be taken only from final judgments. Lehmann v. Har–

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When the trial court grants a motion

for new trial, the case is reinstated on the trial court’s docket and will proceed to trial

as though no trial had been previously conducted. Wilkins v. Methodist Health Care

Sys., 160 S.W.3d 559, 563 (Tex. 2005). The granting of a new trial renders the appeal

moot and this Court lacks jurisdiction over the appeal. See In re W.B.B., No. 05-16-

00147-CV, 2016 WL 1320804, at *1 (Tex. App.—Dallas Apr. 5, 2016, no pet.)

(mem. op.); Galvan v. Harris Cnty., No. 01-09-00884-CV, 2011 WL 345677, at *1

(Tex. App.—Houston [1st Dist.] Jan. 31, 2011, no pet.) (mem. op.).

       Because the trial court has granted a new trial, we dismiss the appeal for lack

of jurisdiction. See TEX. R. APP. P. 43.2(a), 43.2(f). We dismiss any pending motions

as moot.


                                    PER CURIAM
Panel consists of Justices Lloyd, Goodman, and Landau.




                                            2